Citation Nr: 1736283	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-23 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for urinary incontinence secondary to residuals of a right paterial hemorrhage and status-post benign prostatic hypertrophy (BPH) with retrograde ejaculation (urinary incontinence) since October 8, 2008. 

2.  Entitlement to service connection for non-gonococcal urethritis, claimed as due to residuals of a right paterial hemorrhage and status-post BPH with retrograde ejaculation.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to August 1994.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 


FINDINGS OF FACT

1.  During the appellate period, the Veteran's urinary incontinence disability has not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than two times per day, or urinary frequency with a voiding interval less than one hour or awakening to void five or more times per night.

2.  The Veteran does not currently have non-gonococcal urethritis and has not had such a disability at any point since filing his claim for service connection.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for urinary incontinence have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.115a, 4.115b, Diagnostic Code (DC) 8009-7542 (2016).

2.  The criteria for service connection for non-gonococcal urethritis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Increased Rating for Urinary Incontinence

The Veteran is seeking a disability rating higher than the currently-assigned rating of 20 percent for his urinary incontinence symptoms.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

The Schedule assigns DCs to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).  The evidence shows that the Veteran's urinary incontinence disorder has been rated as 20 percent disabling since November 24, 2000.  The Veteran filed an application for an increased rating on October 8, 2008; thus, the Board shall analyze the evidence from a year prior to this date.  

The Veteran's disability is rated under 38 C.F.R. § 4.115b, DC 8009-7542, which instructs that symptoms of a neurogenic bladder are rated as voiding dysfunction.  Under 38 C.F.R. § 4.115a, any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is warranted for the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating is warranted for the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id. 

Under obstructed voiding conditions, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A non-compensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  Id.

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

June 2008 and July 2008 VA urology notes showed that the Veteran complained of lower urinary tract symptoms and erectile dysfunction (ED).  The Board notes that the Veteran's has not perfected an appeal of the assigned noncompensable (zero percent) disability rating assigned for his ED symptoms, which are associated with his psychiatric disability.  Thus, the Board shall not analyze his ED symptoms further.  

The June 2008 and July 2008 VA urology notes showed that the Veteran complained of urinary frequency during the day and night.  His obstructed voiding symptoms included a low-capacity bladder with urge to void at 220 cc.; however, he did not have any detrusor over-activity and his bladder generated 60 cm. of water pressure with a restricted flow of only 8 cc. per second.  The medical professional assessed his symptoms as bladder outlet obstruction with significant voiding symptoms and suggested that he undergo a transurethral prostate ablation versus resection.  The Veteran underwent a prostate transurethral resection of the prostate (TURP) surgery in July 2008.  An August 2008 VA primary care physician's note showed that the TURP surgery resulted in retrograde ejaculation symptoms and some mild discomfort at the end of voiding.  

During an April 2009 VA examination, the Veteran stated that he had problems with retrograde ejaculations since the laser ablation procedure from a year prior.  He also endorsed symptoms of ED and urinary urgency.  He told the examiner that his urinary symptoms included urgency of daytime voiding interval greater than three hours and no voiding per night.  The examiner noted that there was no hesitancy or difficulty starting the urinary stream, weak or intermittent stream, dysuria, dribbling, straining to urinate, hematuria, urine retention, renal colic, urinary leakage, or a history of recurrent urinary tract infections, obstructed voiding, urinary tract stones, renal dysfunction or failure, acute nephritis, hydronephrosis, or cardiovascular symptoms.  A physical examination showed a normal bladder and urethra.  The examiner diagnosed the Veteran's symptoms as a retrograde ejaculation that was secondary to the July 2008 surgical procedure and indicated that these symptoms did not have a significant effect on the Veteran's general occupation.   

An August 2014 VA urology note showed that the Veteran had not had any symptoms of leakage while on Ditropan medication.  The Veteran stated that he was satisfied with his urination regimen and he denied any symptoms of hematuria, dysuria, or urinary tract infections.  

The Veteran was afforded another VA examination in March 2016 during which he was diagnosed with urinary incontinence and BPH status-post TURP.  The Veteran reported symptoms of urinary leakage but he did not require the wearing of absorbent material and his voiding dysfunction did not require the use of an appliance.  His increased urinary frequency manifested as daytime voiding interval between two and three hours and waking three to four times per night to void.  While his voiding dysfunction caused obstructive voiding signs and symptoms, he did not have marked hesitancy.  The examiner determined that the Veteran did not have a history of urethral or bladder calculi, bladder or urethral infection, signs of a bladder or urethral fistula, neurogenic or severely dysfunctional bladder, a bladder injury or other bladder surgery, or renal dysfunction.  The examiner determined that the Veteran's urinary incontinence disability did not impact his ability to work.  The examiner also noted that the Veteran had no complaints about retrograde ejaculations apart from the fact that he was not made aware of such a side effect prior to the TURP surgery.   

In addition to the medical evidence above, the Veteran asserted in an August 2011 substantive appeal to the Board form (VA Form 9) that his disability warrants a higher rating because he is unable to have children because of this disability.  The Veteran's representative made almost identical contentions in a May 2017 statement.  The Board notes, however, that the Veteran has been in receipt of special monthly compensation (SMC) benefits on account of loss of use of a creative organ since January 2005.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2016).  Rating these symptoms under an additional DC would amount to pyramiding.  See 38 C.F.R. § 4.14. 

Given this evidence, the Board finds that a disability rating in excess of 20 percent is not warranted at any time during the appellate period.  Specifically, as shown in the April 2009 and March 2016 VA examination reports, as well as the August 2014 VA urology note, the Veteran's urinary incontinence disability has not manifested by voiding dysfunction requiring the use of an appliance or the wearing of absorbent material which must be changed more than two times per day, or urinary frequency with a voiding interval less than one hour or awakening to void five or more times per night.  Moreover, although the June 2008 and July 2008 VA urology notes show symptoms of obstructive voiding, there is no indication that these symptoms amount to marked obstructive symptomatology such as hesitancy, slow or weak stream, decreased force of steam, or any urinary retention requiring intermittent or continuous catheterization.  In fact, the evidence indicates that the Veteran's urinary symptoms improved following the July 2008 surgery.  

Accordingly, the Board concludes that the Veteran's urinary incontinence disability does not warrant a disability rating in excess of 20 percent during the appellate period.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (2016); Gilbert, 1 Vet. App. at 49.

Service Connection for Non-Gonococcal Urethritis

The Veteran contends that he currently has a non-gonococcal urethritis disorder and that this disorder is caused by his active duty service and/or his service-connected residuals of a right paterial hemorrhage and status-post BPH with retrograde ejaculation.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  Id.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran filed a claim for service connection for non-gonococcal urethritis in October 2008.  He asserted that he had such a disability in the October 2009 notice of disagreement (NOD) and the August 2011 VA Form 9.  Additionally, the Veteran's representative contended that he had such a disability in a May 2017 statement.  

Several July 2008 VA treatment records show that he underwent a TURP laser surgery, which involved placing an instrument through the urethra to remove obstructing portions of the prostate gland piece by piece.  A physical examination during the April 2009 VA examination showed a normal urethra evaluation and the examiner specifically determined that the Veteran's complaints during that examination were in no way related to any urethritis disorder.  VA treatment records since that time show many instances where the Veteran was treated for his urinary incontinence and other genitourinary symptoms, however, none of these records indicate that he was ever diagnosed with a urethral disorder, to include non-gonococcal urethritis.  In fact, the March 2016 VA examiner conducted an examination of the urethra, but determined that the Veteran did not have any urethral disorders, including a history of recurrent symptomatic bladder or urethral infections or a urethral fistula.  

Given this evidence, the Board finds that the Veteran does not currently have non-gonococcal urethritis and has not had such a disability at any point since filing his claim for service connection.  The only evidence indicating that the presence of an urethral disability during the appeal period comes from the Veteran's lay statements.  The Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (2007); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  While the Veteran is competent to report symptoms that he perceived through his own senses, he is not competent to offer an opinion as to the diagnosis or an etiology of this type of urethral disorder due to the medical complexity of the matter involved.  Non-gonococcal urethritis requires specialized training for a determination as to diagnosis, causation, and progression.  Thus, the Veteran is not competent to render an opinion or attempt to present lay assertions to establish a current diagnosis of this genitourinary disorder. 

The Veteran has not been diagnosed with any urethral disorder, to include non-gonococcal urethritis, since filing his service connection claim.  Where there is no disability, there can be no entitlement to compensation.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As the evidence does not show a current disability at any time during the claim period, there is no separate and underlying urethral disorder that can be related to service or a service-connected disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  The preponderance of the evidence is against the Veteran's claim and the benefit-of-the-doubt rule does not apply.  Absent a current disability, the claim of entitlement to service connection for non-gonococcal urethritis must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  


ORDER

A disability rating in excess of 20 percent for urinary incontinence since October 8, 2008, is denied. 

Service connection for non-gonococcal urethritis is denied.  




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


